DEL SOLE, Judge,
dissenting:
I dissent from the majority’s position that the entire period of time between Defendant’s failure to appear and his subsequent apprehension on an outstanding bench warrant, is a period of delay resulting from the unavailability of Appellant and is therefore excludable in determining the period for commencement of trial.
Defense counsel sent the District Attorney (D.A.) of Lycoming County a letter dated January 2, 1986, indicating his representation of Appellant. In this letter he enclosed Appellant’s application for ARD. The D.A., in response to that letter, scheduled Appellant for a CRN test on January 29, 1986, and notified Appellant of that appointment through a letter addressed by the D.A. to Appellant at his home address on January 13, 1986. The CRN examination *593was taken by Snyder on January 29, 1986, and the results were received by the D.A. on February 14, 1986. On February 25, 1986, the D.A.’s office sent Appellant a letter to his home address indicating that he had been denied access to the ARD Program, and indicating that his case would proceed in the normal manner.
On January 8, 1987, counsel for Appellant filed a Motion to Dismiss the criminal charges on the basis that Rule 1100 of Pa.R.Crim.P. had been violated. The foundation of his argument was, and continues to be in this appeal, that his failure to appear for a court arraignment on January 27, 1986 was not a “willful failure,” and in light of the information available to the D.A.’s office concerning his whereabouts, he cannot be considered to have been “unavailable” for the purpose of excluding a sufficient period of time to find that Rule 1100 has been adhered to.
I have no quarrel with The Majority’s presentation of the facts. The trial court opinion referred to this factual setting as:
one of those “gray area” Rule 1100 issues which require the Court to decide whether the charges should be dismissed when there has been a lack of care on the part of the Commonwealth in ascertaining the whereabouts of the defendant and in processing the charges, but where there has been no actual misconduct by the District Attorney having the purpose of evading the provisions of Rule 1100.
(T.C. at 2). The trial court cited Commonwealth v. Colon, 317 Pa.Super. 412, 464 A.2d 388 (1983) in support of its decision which is a progeny of the line of cases evolving from our Supreme Court’s decision in Commonwealth v. Cohen, 481 Pa. 349, 392 A.2d 1327 (1978). Unlike the Majority, I find the facts herein to be distinguishable from those representative of the controlling law and accordingly I would hold that Rule 1100 has been violated and the charges against Appellant should be dismissed.
The rationale expressed in Cohen is relevant to the issue confronting us.
*594Where a defendant undertakes to accept the status of bail during the pendency of court proceedings he assumes the responsibility of making himself available for any court appearances required of him in connection with the action, upon receipt of reasonable notice. [See also Pa.R. Crim.P. 4013(c)].1 To focus solely upon the conduct of the Commonwealth not only ignores the defendant’s dereliction of an obligation but also places him in the position of possibly benefitting from his own wrongdoing. Where the delay results from the defendant’s willful failure to appear at the appointed time it is obviously not the type of harm envisioned in the protections sought to be afforded by the speedy trial guarantee. To the contrary, the delay is directly attributable to the fact that he was in a bail status, and not in custody, and that he deliberately abused that prerogative.
Commonwealth v. Cohen, 392 A.2d at 1330-31. The key phrase in the above citation is the defendant’s willful act in dereliction of a serious societal duty after having been subjected to the process of court. See Commonwealth v. Taylor, 340 Pa.Super. 87, 489 A.2d 853 (1985) (defendant unavailable from time he escaped from prison until his subsequent apprehension due to willfulness of act); Commonwealth v. Colon, 317 Pa.Super. 412, 464 A.2d 388 (1983) (defendant found unavailable for period of 16 days, during which he was in jail in same county, having failed to notify Commonwealth of his change of address upon being incarcerated in violation of Rule 4013(c)); Commonwealth v. Blackwell, 312 Pa.Super. 117, 458 A.2d 541 (1983) (defendant’s failure to notify Court of new address was a “willful failure” and he was “unavailable” pursuant to Rule 1100); Commonwealth v. Williams, 299 Pa.Super. 226, 445 A.2d 537 (1982) (defendant’s obligation to appear for trial did not *595change when he was incarcerated and failed to notify Commonwealth of his change of address).
Appellant Snyder’s failure to appear at his arraignment cannot be deemed a “willful failure” or a deliberate abuse of the system, but rather was due to the failure of his defense counsel to timely file the arraignment waiver. Unlike the defendants in the above noted cases, Snyder never intentionally tried to evade the proceedings, and in fact was actively cooperating with the D.A.’s office in the hope of being admitted to ARD. The trial court acknowledged this fact in its January 6, 1987 Order when it again released Appellant on bail.
If Appellant was to be considered a fugitive at all, at best it could only have been for the period of time between January 27, 1986 and January 29, 1986. Once Appellant appeared at the CRN test as directed by the D.A., it is obvious that the D.A. was aware of his location and the fact that he was available. Furthermore, the D.A. mailed Appellant notification of his rejection from the ARD program at his home address, indicating that his case would proceed in the normal manner. The facts clearly establish that the D.A. had information showing that the office was able to successfully communicate with Appellant at the address listed on the criminal charges long before the 180 day time period expired. A question also arises as to why the bench warrant was not served on Appellant after it was issued on January 27, 1986.
Interpreting Rule 1100 necessitates a balancing of certain interests, namely the protection of the accused’s speedy trial rights and the protection of society. Commonwealth v. Genovese, 493 Pa. 65, 425 A.2d 367 (1981). “The goals of efficiency and ease of administration which Rule 1100 serves are worthy; they should not be exalted at the expense of justice. Thus, in interpreting our Rule 1100, we must throw away the stopwatch and pick up the scales of justice.” Commonwealth v. Crowley, 502 Pa. 393, 402, 466 A.2d 1009, 1014 (1983).
*596In applying this philosophy to the case sub judice, appellant’s rights to a speedy trial were clearly violated. The Commonwealth should not be permitted to use the Rule as a sword to mitigate its less than reasonable behavior herein. To hold otherwise, would violate the spirit of Rule 1100.
In my opinion the judgment of sentence should be reversed and Appellant discharged.

. Rule 4013(c) mandates that the conditions of bail bond shall provide that the appellant will give written notice to the issuing authority, the clerk of courts, the district attorney, and court bail agency or other designated court bail officer, of any change of address within forty-eight (48) hours of the date of such change.